     Case 1:15-cr-20106-RNS Document 203-1 Entered on FLSD Docket 12/14/2018 Page 1 of 1
                                                                                                          GOVERNMENT
',                                                                                                          EXHIBIT

                                                                                                        CASE 15-CR-20106-KiV. M
                                                                                                        NO.
                                       UNITED ST ATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA                                      EXHIBIT
                                                                                                        NO.
                                                                                                                    A
                                                                                                                    -1
                                       CASE NO. 15-20106-CR-MOORE(s)

         UNITED ST ATES OF AMERICA

         vs.

         PATRICK KILLEN, JR.,
              a/k/a "rebeccatill05,"
              a/k/a "beverlyhills05,"
              a/k/a "chanelizzabel,"

                         Defendant.
         _____________./
                                               TRIAL STIPULATIONS

                    COMES NOW , THE UNITED STATES OF AMERICA, by and through the undersigned

         Assistant United States Attorney, and the Defendant, Patrick Killen, Jr., personally and through his

         attorney, and stipulate as set forth below regarding the Government's exhibits admitted during the

         trial:

                    1.    The visual depictions at issue in this case were produced using materials that had been

         mailed, shipped, or transported in interstate or foreign commerce.

                    2.    The visual depictions at issue in this case were shipped or transported by computer,

         over the Internet, in or affecting interstate commerce.



          Date: ~
